Title: Henry Laurens’ Account of a Conversation with John Adams on the Peace Negotiations, 19 December 1782
From: Laurens, Henry
To: 


Thursday 19th. Decem 1782—

Waited on Mr. Adams this Morning & after our conversation on Mr. Bridgen’s affair as related in P. S. of a Letter to him. We entered upon the topic of our late preliminaries, I repeated my apprehensions of our having done wrong. Mr. Adams persevered in his old opinion & in censuring Count de Vergennes upon whom he said the whole blame would fall, he had been a greater Enemy to the United States than even the British Ministry that if his conduct was explained to the Court of France he was sure, the Count could not possibly hold his place
I replied “that maybe for aught I know but tis certain our Instructions have been broken & so far he has an advantage over us” Mr. A. replied, “they were very foolish & unfortunate Instructions I dare say of his procuring by a small majority in Congress.”— then grew very warm & a little inconsistent, said the Court of France in his real belief never wished for our Independce they had never asked as if they did they had assisted America only from hand to mouth as it were but never as if they wished her to be Independt. & much more in the same strain chiefly angry repetition— “But that’s not the whole said I Congress have pledged themselves to the World in their Resolve of the 4th. October last, in which they solemnly promise not even to discuss propositions from the Court of London without the confidence & concurrence of France, this has been published in Philadelphia, in New York & in many of the London News Papers—Mr. A. said he not seen it. I promised to send it to him.— I asked Mr. A. pray Sir how came we by that Letter of Monsr. Marbois? I had it said he from Mr Jay— this being an indirect & unsatisfactory answer, I asked again— You can tell me Sir how Mr. Jay came by it—he paused a moment & replied Mr. Jay can best answer that question here a profound silence ensued, in about a minute Mr. Adams said, I suppose he got it from the English Commissioners, they intercepted the Letter.
these indirect answers shew a want of confidence on the part of Mr. Adams who is not ignorant of a tittle. I took my leave.
